Citation Nr: 0940877	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cervical spondylosis, 
claimed as neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 to July 
2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for cervical spondylosis, the Board finds 
that additional development of the evidence is required.

The Veteran must be scheduled for a VA orthopedic examination 
to obtain a medical opinion concerning the etiology of her 
cervical spondylosis.  In disability compensation (service-
connection) claims, the VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

After noting a knot in her neck, the Veteran was diagnosed 
with cervical spondylosis by X-ray study dated in June 2007.  
Her service treatment records (STRs) indicate treatment for 
neck pain in August and September 2003; she also noted a 
history of neck pain in her separation report of medical 
history dated in February 2004.  She and her representative 
have indicated their belief that her neck discomfort at that 
time was misdiagnosed and has continued to the current 
diagnosis of cervical spondylosis.  See the Veteran's notice 
of disagreement dated in February 2008, substantive appeal 
(VA Form 9) dated June 2008, and hearing transcript pges. 3, 
4-5.  She has also indicated that her current condition is 
due to her time spent driving a truck with a Kevlar helmet.  
See the Veteran's NOD, and hearing transcript pges. 2-3, 6-7.  
There is no evidence presented that the Veteran, or her 
representative, have the requisite training or experience 
necessary to render them competent to make such a 
determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1) (2009).  

However, the Veteran's account is to some extent supported by 
the record.  The Veteran's military occupational specialty 
(MOS) is noted as having been "Motor Transport Op." in her 
DD Form 214.  Furthermore, she has provided a service 
personnel record which indicates that she was recommended for 
a citation for "meritorious service" while "assigned as a 
light-medium wheeled vehicle operator."  Her STRs also 
contain the notes of neck pain indicated above.  In addition, 
the Veteran is competent to note that her neck pain began in 
service and to indicate that it continued to the present.  
See 38 C.F.R. § 3.159(a)(2) (2009).

The Veteran has also provided a private treatment record 
dated in June 2009 by M. W.Cortner, D.C., which diagnoses the 
Veteran with chronic cervical strain, and indicates that this 
is due to "the excessive equipment weight she bore while 
serving with the military."  However, this examination is 
inadequate to allow the Board to grant service connection for 
the Veteran's cervical spondylosis.  The June 2009 opinion 
provided to the VA, does not indicate a review of the 
Veteran's service treatment records (STRs), nor is there a 
rationale provided for the relationship between the Veteran's 
current condition and any "excessive equipment weight" that 
she may have born during her military service.  A medical 
history provided by a Veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also, Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to provide a basis 
for his/her opinion affects the weight or credibility of the 
evidence).  In addition, this opinion was not based on an 
objective review of the pertinent evidence in the claims 
file, but instead, relied mostly - if not entirely, on the 
Veteran's self-reported history.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the veteran's STRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).  As such, the private medical opinion 
provided is not sufficient to allow the Board to grant the 
Veteran's claim.   

However, under the standards of McLendon, supra, given the 
evidence that there may be a connection between the Veteran's 
current cervical spondylosis and her active service, the 
Board must return the Veteran's claim to the AOJ for a VA 
orthopedic examination to determine, if possible, whether or 
not the Veteran's current cervical spondylosis is connected 
to her in-service neck pain, or to her service as a truck 
driver.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
orthopedic examination to determine the 
etiology of her cervical spondylosis.  
She is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences for her claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
And the claims file, including a complete 
copy of this remand, must be made 
available for review of her pertinent 
medical history - including, 
in particular, the records of her 
treatment for cervical pain in August 
2003, the VA medical treatment records of 
her recent diagnosis, and the private 
treatment record provided by the Veteran.  
The examination report must indicate that 
such a review was accomplished.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
question:

	Is it at least as likely as not (50 
percent or more probable) that her 
current cervical spondylosis is directly 
related to the Veteran's service, 
including her complaints of and treatment 
for neck pain during her service, as well 
as to supporting the weight of her 
helmet?   
     
	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

2.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

3.	Then, readjudicate the claim for service 
connection for cervical spondylosis in 
light of any additional evidence obtained 
since the May 2008 statement of the case 
(SOC).  If this claim is not granted to 
the Veteran's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

